DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 8/30/2022. Claims 1 and 7 are pending in the application. 
2.	The previous 35 USC 112 rejections of claims 1 and 7 are withdrawn in light of Applicant’s amendment and remarks.  



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:      
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Behan et al. (US Patent 5,482,635).
The disclosure of Patrick in view of Behan et al. is adequately set forth on pages 3 – 5 of the Office Action dated 5/31/2022 and is incorporated herein by reference.
Regarding claim 1 and 7, Behan et al. teach a perfume composition, wherein the perfume composition comprises hexyl cinnamic aldehyde, acetyl cedrene, methyl cinnamate, raspberry ketone, alpha iso methyl ionone and iso-E super (Example 6), wherein in another preferred embodiment the perfume composition comprises hexyl cinnamic aldehyde, acetyl cedrene, methyl cinnamate, raspberry ketone, and iso-E super (Example 7) wherein these components read on "at least four members selected from group 1A" as required by the instant claim, wherein the perfume compositions further comprise phenyl ethyl alcohol thereby reading on “at least one member selected from group (1b) consisting of phenyl alkylalcohols” as required by the instant claim 1 and 7. Behan et al. teach the alcohols are present in an amount of at least 5% and generally not more than 70% by weight of the perfume composition (col. 2 line 20) and are preferred in amounts from 7% by weight to 30 wt% (col. 4 line 58) thereby reading on the claimed range of about 10% to about 20% by weight with sufficient specificity.
Behan et al. teach the perfume composition comprising patchouli oil (Example 5) and coumarin (Example 7) thereby reading on "further comprising up to three members of the group (1C)" as required by the instant claim, wherein the patchouli oil is present in an amount of 1.8 wt% (Example 5) and the coumarin is present in an amount of 1.8 wt% (Example 7) thereby reading on the “up to about 35% by weight” as required by the instant claim. The embodiments of Behan et al. do not contain methyl anthranilate. Behan et al. further teach dipropylene glycol (Example 1) thereby reading on the “odorless solvent” as required by the instant claim. Behan et al. teach a personal care product consumer product (col. 1 line 37). Embodiments of Behan et al. are free of members selected from the group (2A) (Example 1).
Behan et al. do not specifically teach the amounts of the hexyl cinnamic aldehyde, acetyl cedrene, methyl cinnamate, raspberry ketone, alpha iso methyl ionone and iso-E super (which correspond to the members selected from group 1A).
However, the amount of the perfume ingredients in group (1A) will affect the resulting smell of the final product. Therefore, the amounts of the perfume ingredients in group (1A) can be optimized to reach the desired fragrance character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Behan et al. are silent regarding the comparative prominence of odor for each ingredient, the single ingredient demonstrating resilient activity and are further silent on the component in group (1B) increasing the prominence of the odor of the components in group (1A).
However, the comparative prominence, the components demonstrating resilient activity and the increase of the prominence are functions of the individual components of the composition. Behan et al. teach the same components in the composition as set forth in the rejection above. Therefore, the comparative prominence, the candidate active component demonstrating resilient activity and the increase of prominence of the odor of the components of Behan et al. are expected to be the same properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Response to Arguments
5.	 Applicant's arguments filed 8/30/2022 have been fully considered but they are not persuasive.  Regarding the rejections over Behan, Applicant states that Behan et al. does not disclose or suggest the particular combination and amount of ingredients in a personal care composition as claimed. In response, attention is drawn to the rejection as set forth above. Behan et al. teach a perfume composition, wherein the perfume composition comprises hexyl cinnamic aldehyde, acetyl cedrene, methyl cinnamate, raspberry ketone, alpha iso methyl ionone and iso-E super (Example 6), wherein in another preferred embodiment the perfume composition comprises hexyl cinnamic aldehyde, acetyl cedrene, methyl cinnamate, raspberry ketone, and iso-E super (Example 7) wherein these components read on "at least four members selected from group 1A" as required by the instant claim. It is acknowledged that Behan et al. are silent on the claimed amounts for the ingredients that correspond to the members selected from group 1A. However, it is obvious to one of ordinary skill in the art to optimize the amounts of individual fragrance ingredients in order to produce a perfume composition with a desired odor via a routine optimization. 
For these reasons, Applicant's arguments are not persuasive. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARRIE L REUTHER/Primary Examiner, Art Unit 1763